DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the implied phase “this disclosure describes”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3-5, 8, and 12 are objected to because of the following informalities:  it uses the terminology “the interactive signal” instead of “the interactive signals”, as in claim 1.  Consistent language should be used throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The claim will be interpreted to mean “wherein the microcontroller controls the debris collecting device to enter one of the stop mode, the normal debris extraction mode, and the strong debris extraction mode based on the cleaning history information”
Claims 8-11 are rejected as being dependent on claim 8.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states that the cleaning robot further comprises a voice module and/or a wireless module. It then further includes the limitations of both the wireless and voice module through the use of and, followed by and/or which makes it confusing as to the scope of the claim. The examiner will assume, for the purposes of examination, that the wireless module is what is present in the robot and that the limitations of the wireless module from this claim apply only.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (US Pub. 2016/0183752 A1), hereafter referred to as Morin (1).
With respect to claim 1, Morin (1) discloses: a debris collecting base station (100, fig. 1), the debris collecting base station is configured ([0045]) to cooperate with a cleaning robot (10, fig. 1) which has a debris outlet (40, fig. 2B) for discharging debris, wherein the debris collecting base station comprises: a base (130), provided with a debris intake passageway (200, fig 3), wherein one end of the debris intake passageway is configured ([0059]) to pneumatically interface with the debris outlet of the cleaning robot; a debris collecting device (120), mounted in the base, wherein the debris collecting device is communicated with another end of the debris intake passageway away from the debris outlet and is configured ([0059], [0060], [0061]) to extract debris from the cleaning robot and store the extracted debris; a first communication component (1300), mounted in the base; and a microcontroller (there are multiple modules in the communication component 1300 that perform controller functions, see [0086]), electrically connected (in this case contained within, see fig. 13) to the first communication component and the debris collecting device, and configured to control the first communication component to send ([0090], sends signals to robot) and receive ([0089], receives bin state from robot) interactive signals with the cleaning robot and control an working mode (control of air mover 126 described by [0089]) of the debris collecting base station based on the interactive signals.
With respect to claim 2, Morin (1) discloses: wherein the debris collecting device comprises: a fan assembly (126a and 126b, fig. 11), mounted in the base and electrically connected ([0089]) to the microcontroller; a debris collecting container (110) , mounted in the base and pneumatically communicated ([0092]) with the another end of the debris intake passageway away from the debris outlet and pneumatically communicated with the fan assembly.
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (1).
Morin (1) discloses: A cleaning system (fig. 1), wherein comprising: a debris collecting base station (100, fig. 1),, wherein comprising: a base (130), provided with a debris intake passageway (200, fig 3), wherein one end of the debris intake passageway is configured ([0059]) to pneumatically interface with the debris outlet of the cleaning robot; a debris collecting device (120), mounted in the base, wherein the debris collecting device is communicated with another end of the debris intake passageway away from the debris outlet and is configured ([0059], [0060], [0061])  to extract debris from the cleaning robot and store the extracted debris; a first communication component (1300), mounted in the base; and a microcontroller (there are multiple modules in the communication component 1300 that perform controller functions, see [0086]), electrically connected (in this case contained within, see fig. 13) to the first communication component and the debris collecting device, and configured to control the first communication component to send ([0090], sends signals to robot) and receive ([0089], receives bin state from robot)  and receive ([0089], receives bin state from robot) interactive signals with the cleaning robot and control an working mode (control of air mover 126 described by [0089]) of the debris collecting base station based on the interactive signals; and a cleaning robot (10) configured to cooperate (fig. 1) with a dust collecting base station.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (1) in view of Johnson (US Pub. 2020/0069139 A1) and Morin (US Pat. 2016/0166126 A1), hereafter referred to as Morin (2).
Morin (1) discloses: a debris full signal ([0064]); wherein the debris collecting base station further comprises a detector (170), which is mounted in the debris collecting container and electrically connected ([0085]) to the microcontroller to generate a debris full signal when detecting that the debris collecting container is in a debris full state; 
Morin (1) does not disclose: that the debris full signal is an interactive signal, the working mode comprises a stop mode, wherein the microcontroller controls the debris collecting device to enter the stop mode in response the debris full signal, and controls the first communication component to send the debris full signal to the cleaning robot, so that the cleaning robot can generate the debris full prompt information based on the debris full signal.
Morin (2) teaches of a working mode that comprises a stop mode, wherein the microcontroller controls ([0084]) the debris collecting device to enter the stop mode in response the debris full signal. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the debris full signal of Morin (1) to stop the debris collection device, as in Morin (2) when the full signal is received so that operation of excavation is prevented or impeded when the debris bin is full ([0084]) or nearly full. 
Johnson teaches of a debris full signal is an interactive signal and that a microprocessor controls a first communication component (between base station 418 and robot 414, see fig. 4) to send ([0068]) the debris full signal to the cleaning robot, so that the cleaning robot can generate the debris full prompt information (fig. 4 shows that error communications are transmitted from base to robot, onwards to mobile device, fig. 5 shows the error communications flow chart) based on the debris full signal.
It would have been obvious  to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Morin (1) and Morin (2) to utilize an interactive signal between the robot and base to communicate an error to a mobile device, so that the user knows ([0004]) of the status of the base and robot and can be instructed to fix problems. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (1) in view of Lee (KR 20150139732 A)
Morin (1) discloses that the cleaning robot comprises a debris bin (50, fig. 1), the interactive signal comprises a debris collection start signal ([0058] discloses a signal to the robot (at microprocessor 14, through serial port 16) from base (at controller 1300, as shown in [0055] and fig. 13 where 1300 communicates with the robot through 16 and 56, showing the means for/through which the base and robot communicate), indicating that the robot is docked and therefore starts the process (fig. 14, [0901]) of debris collection.
Morin (1) does not disclose: wherein, and the cleaning robot can generate a debris bin in-position signal based on the presence of the debris bin; wherein the interactive signal comprises a the debris bin in-position signal, and the working mode comprises a debris extraction mode; wherein after the microcontroller sends the debris collection start signal to the cleaning robot through the first communication component, the microcontroller receives the response signal of the cleaning robot through the first communication component, and if it is detected that the response signal comprises the debris bin in-position signal, the debris collecting device is controlled to enter the debris extraction mode.
Lee discloses a controller (claim 8) for determining whether the dust container is mounted on the cleaner, for preventing malfunction ([0031] of translation).
As disclosed by Morin (1), the debris collection process also requires checking for the presence of the debris collecting container 110 (fig. 14) in the base. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention,  to incorporate a signal from Lee that indicates the dust container of the robot is not present in order to prevent malfunction (Lee [0031] and fig. 14 of Morin (1)) of the base station before entering the debris extraction mode. 
With respect to claim 6, Morin discloses:
the base extends horizontally with a bearing part (220a and 220b, fog. 3) configured to support the cleaning robot; wherein the debris collecting base station further comprises a pressure sensor (232a, 232b), which is mounted on the bearing part and electrically connected ([0058]) to the microcontroller to detect the actual pressure applied to the bearing part by the cleaning robot; wherein the microcontroller detects ([0058], as implied by the presence or absence of robot based on weight) whether the difference between the actual pressure and the no-load pressure exceeds a preset threshold, if yes, the microcontroller controls the first communication component to send the debris collection start signal to the cleaning robot, wherein the no-load pressure is the pressure applied to the bearing part by the cleaning robot when the cleaning robot is not loaded with debris.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Morin (1), in view of Morin (2).
With respect to claim 13, Morin  (1) discloses: a cleaning robot (10) configured to cooperate with a debris collecting base station (100), wherein comprises: a housing (6, fig. 2a), comprising a receiving cavity (where the removable ([0053]) bin (50) installed within the housing); a debris bin (50), mounted in a preset position of the receiving cavity, wherein the debris bin is provided with a debris outlet([0050], providing a means (pneumatic interface) from which dust is excavated from bin), and the debris bin can discharge debris to the debris collecting base station through the debris outlet; a roller assembly (22a and 22b), mounted at the bottom of the housing; a charging assembly (25), mounted in the housing; a second communication component (the microprocessors 14 (through serial interface 16) and 54 interface with base), mounted (serial interface 16 connected to 14) in the housing; a main controller electrically connected to the charging assembly (charging assembly 25 is connected to battery 24 as in [0052], and as in [0055] battery 24 communicates which microprocessor 54 which in turn communicates with serial port 56 to serial port 16, which in turn communicates with microprocessor 14) with  and the second communication ([0055]) component respectively, and configured to control the second communication component to send and receive interactive signals with the debris collecting base station and control a working mode of the cleaning robot based on the interactive signals.
Morin (1) does not disclose that the main controller (14), is electrically connected to the roller assembly.
Morin (2) teaches of a main controller electrically connected ([0068]) to a roller assembly (142a and 142b). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morin (1) to have the main controller connected to the roller assembly, so that the robot can perform advanced navigation ([0068]) commands.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Morin (1) in view of Morin (2) and further in view of Johnson and Fong (US Pub 2019/0212752 A1)
With respect to claim 14,
Morin (1) as modified by Morin (2) does not disclose that the working mode of the robot comprises a debris-full prompt mode, and the interactive signal comprises a debris full signal which is configured to indicate that the debris collecting base station is in a debris full state; wherein the main controller receives the debris full signal sent by the debris collecting base station through the second communication component, and generates debris full prompt information based on the debris full signal.
Johnson teaches of a robot capable of receiving an error signal ([0063], wherein the debris full state of the base is an error wherein the base needs attention) of the robot and further transmitting it to a mobile device. The broadest reasonable interpretation of the working mode of the robot includes a mode in which the robot is generating and transmitting (prompting) the error to a mobile device, as in fig. 4 after receiving the signal from the base. Fig. 5 makes it clear that the error could include indication that the debris bin is full. This is explained in [0064]. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Morin (1) and Morin (2) to utilize an interactive signal between the robot and base to communicate an error to a mobile device through the robot, so that the user knows ([0004]) of the status of the base and robot and can be instructed to fix problems.
With respect to claim 15, Morin (1) as modified by Morin (2) does not teach: wherein the cleaning robot further comprises a wireless module, and the main controller controls the wireless module to upload the debris full prompt information to a target device based on the debris full signal. 
Johnson teaches of a robot capable of receiving an error signal ([0063], wherein the debris full state of the base is an error wherein the base needs attention) of the robot and further transmitting it to a mobile device. The broadest reasonable interpretation of the working mode of the robot includes a mode in which the robot is generating and transmitting (prompting) the error to a mobile device, as in fig. 4 after receiving the signal from the base. Fig. 5 makes it clear that the error could include indication that the debris bin is full. This is explained in [0064].
Johnson also teaches of a means of wireless communication between the base and a mobile device in [0065]. Additionally, Johnson teaches, as used in the rejection above, of communication between the robot and mobile device. In [0061], Johnson teaches of communication between the base and the mobile device directly, instead of through a robot as an alternative to transmitting the signal from the base to the mobile device through the robot, as shown in fig. 4. In [0086], Johnson notes that the processor of the mobile device and the robot includes all the necessary functions and means for transmitting and interpreting signals. In view of the aforementioned disclosures by Johnson, it would have been obvious to a person of ordinary skill in the art to utilize a wireless transmission, and for the robot to have said wireless transmission, between a mobile device and the robot, and to utilize that means of transmission to transmit the error signal from the base through the robot, even though it is not explicitly stated.
In addition, Fong teaches that a mobile device may be used to control and monitor [0122] a robot though a wireless link. It would have been obvious to a person of ordinary skill in the art, to utilize wireless communication between a robot and a mobile device in order to monitor the status of the robot (and as shown above, by extension, the status of the base station through the robot – the status of the base station is effectively “in procession by the robot” after being transmitted to the robot for further transmission to a mobile device) so that this can be done ([0122]) wirelessly (without wires).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Morin (1), in view of Morin (2).
Morin (1) discloses: a cleaning system, wherein comprising: a cleaning robot (10) wherein comprises: a housing (6, fig. 2a), comprising a receiving cavity (where the removable ([0053]) bin (50) installed within the housing); a debris bin (50), mounted in a preset position of the receiving cavity, wherein the debris bin is provided with a debris outlet([0050], providing a means (pneumatic interface) from which dust is excavated from bin), and the debris bin can discharge debris to the debris collecting base station through the debris outlet; a roller assembly (22a and 22b) mounted at the bottom of the housing; a charging assembly (25), mounted in the housing; a second communication component (the microprocessors 14 (through serial interface 16) and 54 interface with base), mounted (serial interface 16 connected to 14) in the housing; a main controller electrically connected to the charging assembly (charging assembly 25 is connected to battery 24 as in [0052], and as in [0055] battery 24 communicates which microprocessor 54 which in turn communicates with serial port 56 to serial port 16, which in turn communicates with microprocessor 14) and the second communication ([0055]) component respectively, and configured to control the second communication component to send and receive interactive signals with the debris collecting base station and control a working mode of the cleaning robot based on the interactive signals, and a debris collecting base station (100), configured to dock with the cleaning robot to extract debris from the cleaning robot and store the extracted debris.
Morin (1) does not disclose that the main controller (14), is electrically connected to the roller assembly.
Morin (2) teaches of a main controller electrically connected ([0068]) to a roller assembly (142a and 142b). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morin (1) to have the main controller connected to the roller assembly, so that the robot can perform advanced navigation ([0068]) commands.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, the examiner has determined that there is no art of record that utilizes the signal that determines whether the container in the robot to stop the excavation fan in the base. There is art that, as explained above, for sensing the presence of the container in the base, and in the robot alone, but the examiner sees no reason to extend this so that the base is stopped using the container in the robot. This is differentiated from checking the presence of the container of the robot before starting the base, as explained in the rejection of claim 5 above.
With respect to claim 7 and 12, the examiner was unable to find art that shows a base station sending a communication to the robot essentially polling it using a polling signal (the debris collection start signal) for the status of the robot’s container before starting the excavation process, wherein the polling initiating signal is based on a connection between the robot’s charging terminals and the charging terminals of the base. The examiner believes a substitution for the charging signal in Morin (1) ([0091]) is not an appropriate substitute for the signals using the cradle sensors in [0058] used in the rejection of claim 5 above due to the fact that there are no teachings that the signal in [0091] is sent to the robot through the base (the signal is sent to 1300 which is in the base and it may be that the signal originated from the robot instead). The examiner was unable to find other art related to this type of communication.
Claim 12 contains terminology “false power-off signal” not known in the art, and the examiner is interpreting it as in [0083] and [0084]. 
With respect to claims 8-11, the examiner was unable to find art that shows a variation of cleaning time or power of the base station being varied based on operating history. Johnson discloses that the robot moves to the base using information form cleaning history (location, cleaning area). Therefore, the examiner has determined this to be allowable subject matter. The closest art is Arnold (EP 3284383 A2) which teaches of humidity/moisture sensors in the cleaner used to control the fan inside the cleaner.
	The same reasoning for claims 8-11 applies to claims 16-18, which relates to the robot side of the system instead of the base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723